RECOMMENDED FOR FULL-TEXT PUBLICATION
                             Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                    File Name: 15a0200p.06

                  UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                  _________________


 DENISE M. COLEY, Administrator of the estate of       ┐
 Carlton L. Benton; DECARLOS A. BENTON; M. L., a       │
 minor; CARLA BENTON,                                  │
                                                       │       Nos. 14-3134/3136/3137
                             Plaintiffs-Appellees,
                                                       │
                                                        >
                                                       │
       v.
                                                       │
                                                       │
 LUCAS COUNTY, OHIO, et al.,                           │
                                        Defendants,    │
                                                       │
                                                       │
 JOHN E. GRAY (14-3134); JAY M. SCHMELTZ (14-          │
 3136); JAMES A. TELB (14-3137),                       │
                            Defendants-Appellants.     │
                                                       ┘
                        Appeal from the United States District Court
                        for the Northern District of Ohio at Toledo.
               No. 3:09-cv-00008—Vernelis K. Armstrong, Magistrate Judge.
                                Argued: December 2, 2014
                            Decided and Filed: August 21, 2015

                 Before: SILER, SUTTON, and STRANCH, Circuit Judges.

                                    _________________

                                        COUNSEL

ARGUED: Joseph S. Simpson, SHUMAKER, LOOP & KENDRICK, LLP, Toledo, Ohio, for
Appellant in 14-3134. Thomas J. Antonini, ROBISON, CURPHEY & O’CONNELL, Toledo,
Ohio, for Appellant in 14-3136. Dennis A. Lyle, ANSPACH MEEKS ELLENBERGER LLP,
Toledo, Ohio, for Appellant in 14-3137. Aparesh Paul, LEVIN & ASSOCIATES CO., L.P.A.,
Cleveland, Ohio, for Appellees. ON BRIEF: Joseph S. Simpson, SHUMAKER, LOOP &
KENDRICK, LLP, Toledo, Ohio, for Appellant in 14-3134. Thomas J. Antonini, ROBISON,
CURPHEY & O’CONNELL, Toledo, Ohio, for Appellant in 14-3136. Dennis A. Lyle,
ANSPACH MEEKS ELLENBERGER LLP, Toledo, Ohio, for Appellant in 14-3137. Aparesh
Paul, Joel Levin, LEVIN & ASSOCIATES CO., L.P.A., Cleveland, Ohio, for Appellees.




                                              1
Nos. 14-3134/3136/3137            Coley, et al. v. Lucas Cnty., et al.               Page 2

                                      _________________

                                            OPINION
                                      _________________

       JANE B. STRANCH, Circuit Judge. The family of Carlton Benton, a pretrial detainee,
was told that he died of natural causes in the Lucas County jail in 2004. This case, alleging
claims under 42 U.S.C. § 1983 and state law, was brought in 2008 when family members
discovered that jail employees had shoved Benton to a cement floor, held him in a chokehold to
the point of unconsciousness, left him to die in his cell, and then engaged in a cover-up with the
aid of their Sheriff. The district court refused to grant the motions to dismiss of Officer Jay
Schmeltz, Sergeant John Gray, and Sheriff James Telb, denying their requests for qualified and
state statutory immunity. Defendants appeal. We find that these appeals of the denial of
immunity lack any meritorious basis. We AFFIRM the district court’s orders denying Schmeltz,
Gray, and Telb qualified and statutory immunity and return the case to the district court for
expeditious handling.

                                      I. BACKGROUND

       A. Facts Alleged in the Complaint

       Lucas County took Carlton Benton into custody in February 2004 as a pretrial detainee.
In late May, Benton was taken to St. Vincent’s Hospital in Toledo, Ohio, where he received
medical treatment for seizures. In preparing to transfer Benton back to the Lucas County jail
from the hospital, Lucas County employees, including Officer Jay M. Schmeltz, disengaged
Benton from various kinds of medical equipment and the restraints that bound him to the hospital
bed. During this process, Benton resisted, and Lucas County employees sprayed him with
chemicals and repeatedly struck his torso and upper body. Benton was subdued, placed in
handcuffs, the handcuffs were secured to a belly chain, and he was placed in leg irons. He was
then seated in a wheelchair, loaded into a van, and transported back to the Lucas County Jail
without further incident.

       According to the operative complaint—the Second Amended Complaint—here is what
happened next. Plaintiffs allege that Schmeltz was “frustrated, agitated, and angry” as a result of
Nos. 14-3134/3136/3137             Coley, et al. v. Lucas Cnty., et al.             Page 3

the altercation with Benton at the hospital. Upon arrival at the jail, Schmeltz lifted Benton from
the wheelchair and escorted him through the jail’s booking area. In his shackled state, Benton
could only “shuffle” with “short and unbalanced steps.” While in the booking area, Schmeltz,
“with malice, and in bad faith, with the intention of causing harm and injury,” “shoved and
struck” Benton from behind, “causing him to fall straight to the [cement] floor,” “striking his
head on the wall” as he fell. Benton was powerless to break his fall. Sergeant John E. Gray and
other officers in the booking area witnessed this event.

       Schmeltz then pulled Benton up from the floor and, with the help of Gray and others,
escorted Benton to the second floor medical unit. Once inside a cell, Schmeltz, Gray, and other
deputies placed Benton on a bed, handcuffed him to the bed, and attempted to remove his many
restraints. During this process, Benton began to “squirm around, struggle, and moved his legs,
making it more difficult to get a hold of him to remove the restraints.” Although he was moving,
Benton was “restrained and not posing any threat” to anyone present. Allegedly “frustrated,
agitated and angry” that it was difficult to remove handcuffs, belly chain and leg irons, Gray
grasped Benton from behind and placed him in a chokehold. When Gray applied the chokehold,
Benton stopped resisting and gasped for air, “making choking and other gurgling sounds.”
Hearing the gurgling sounds, another officer told Gray to stop choking Benton, but Gray would
not release the chokehold. A few seconds later, he went limp and became unconscious. Once
Benton was unconscious, the officers removed his restraints. Gray then instructed the other
officers to leave the cell. Benton lay “silent, motionless, [and] limp.”

       Although aware that Benton was unconscious, Gray knowingly and intentionally failed to
inform any of the nurses or other medical personnel working just outside the medical cell that he
had used a chokehold on Benton or that he was unconscious. Gray later admitted that he heard
Benton gasping and gurgling and knew that he should have told medical personnel about what
had occurred. Approximately ten minutes later, a Lucas County deputy on regular rounds
entered Benton’s cell and discovered that he was unconscious and not breathing.           County
personnel then transported Benton by ambulance to St. Vincent’s Hospital. There he was
pronounced brain dead on June 1, 2004 and removed from life support the following day.
Nos. 14-3134/3136/3137            Coley, et al. v. Lucas Cnty., et al.              Page 4

       Gray and Schmeltz made false entries in official reports chronicling the incidents that
related to Benton’s death, intentionally and knowingly failing to state that Schmeltz had shoved
Benton to the cement floor of the jail or that Gray had choked Benton to a state of
unconsciousness, leading to his death. Based on these falsifications, the Lucas County Coroner’s
office initially declared Benton’s death to be the result of complications caused by seizures and
thus “natural” causes.

       In 2008, approximately four years after Benton’s death in 2004, Plaintiffs first learned
that he had died from injuries inflicted on him while in the custody of Lucas County. The FBI
began an investigation into Benton’s death, during which Gray, Schmeltz, and Sheriff Telb made
false statements to FBI agents to impede their investigation. Gray falsely stated that he observed
Benton “breathing and moving after the chokehold.” Schmeltz denied to FBI agents that he saw
Gray use a chokehold on Benton. Telb, who knew of all the events leading to Benton’s death,
denied to FBI agents that Gray used a chokehold on Benton, and made false statements to federal
authorities. During the course of the federal investigation, the coroner declared Benton’s death a
homicide. Plaintiffs allege that the actions of Gray and Schmeltz in assaulting and strangling
Benton were proximate causes of his death.

       B. Procedural Background

       Plaintiffs filed their original complaint against Lucas County and named Defendants in
state court on December 9, 2008, asserting § 1983 violations of Benton’s rights under the Fourth,
Eighth, and/or Fourteenth Amendments and various state law claims. The case was removed to
federal court.   In the meantime, the United States Department of Justice filed criminal
indictments against the individual defendants in the Northern District of Ohio. The Magistrate
Judge stayed this case during the criminal proceedings.

       A jury found Gray guilty of three counts, including deprivation of rights under color of
law pursuant to 18 U.S.C. § 242 for acting with deliberate indifference to Benton’s serious
medical needs, and two counts of falsifying documents in violation of 18 U.S.C. § 1519. Gray
was sentenced to 36 months of imprisonment, and his conviction and sentence were affirmed.
United States v. Gray, 692 F.3d 514 (2012), cert. denied, 133 S. Ct. 990 (2013).
Nos. 14-3134/3136/3137             Coley, et al. v. Lucas Cnty., et al.                Page 5

       A jury found Schmeltz guilty of one count of falsifying a document in violation of
18 U.S.C. § 1519 for failing to mention his shove of Benton or Gray’s use of a chokehold in the
“Corrections Officer Report” documenting the events leading up to Benton’s death. Schmeltz
was sentenced to twelve months and one day’s imprisonment. His conviction was affirmed.
United States v. Schmeltz, 667 F.3d 685 (6th Cir. 2011).

       When the present case was reopened in October 2009, Gray, Schmeltz, and Telb filed
motions for judgment on the pleadings and/or motions to dismiss, claiming qualified immunity
and statutory immunity, among other defenses. The district court filed multiple orders granting
the motions in part and denying them in part. Specifically, the district court denied Schmeltz’s
and Gray’s motions as to the § 1983 claims of excessive force and failure to provide medical
treatment on the grounds that they were not entitled to qualified immunity. The court also
denied the motions of Schmeltz and Gray on the claim of assault and battery and Gray’s motion
as to the wrongful death claim, finding both ineligible for statutory immunity under Ohio Rev.
Code § 2744.02. The court denied Telb qualified immunity on the claim that he failed to
sufficiently train and supervise employees regarding the use of excessive force. Based on the
state law claims against Schmeltz and Gray, the court also denied Telb’s motion on liability
imputed by virtue of Ohio Rev. Code § 311.05, which creates an exception from statutory
immunity where a sheriff “ratifies the neglect of duty or misconduct in the office of the deputy.”

       Gray, Schmeltz and Telb appeal the district court’s denial of qualified immunity
regarding Plaintiffs’ excessive force and failure to train claims. Specifically, they argue that the
district court employed the wrong standard—a Fourth Amendment reasonableness standard—in
assessing the excessive force claims, that Plaintiffs failed to allege sufficient injury regarding
Schmeltz’s shove of Benton, and that Gray’s use of a chokehold did not violate a clearly
established constitutional right. Telb also argues that the court erred in denying him statutory
immunity, and that Plaintiffs did not allege facts sufficient to show that he “ratified” the behavior
of Schmeltz and Gray.
Nos. 14-3134/3136/3137              Coley, et al. v. Lucas Cnty., et al.             Page 6

                                           II. ANALYSIS

        A. Standard of Review

        We review de novo a district court’s denial of a motion to dismiss that raises either a
qualified immunity defense or a statutory immunity defense under Ohio law. Sutton v. Metro.
Gov’t of Nashville & Davidson Cnty., 700 F.3d 865, 871 (6th Cir. 2012); Chesher v. Neyer, 477
F.3d 784, 796 (6th Cir. 2007). We likewise review de novo a motion for judgment on the
pleadings, using the same standard as motions to dismiss. Sensations, Inc. v. City of Grand
Rapids, 526 F.3d 291, 295 (6th Cir. 2008). We construe the Plaintiffs’ complaint in the light
most favorable to them, and accept the complaint’s allegations as true, drawing all reasonable
inferences in favor of the Plaintiffs. Crugher v. Prelesnik, 761 F.3d 610, 613 (6th Cir. 2014).
The defendant has the burden to show that the plaintiff failed to state a claim for relief. Id. To
survive a motion to dismiss, a complaint must present facts that, if accepted as true, sufficiently
“state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,
570 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A claim is facially plausible when a
plaintiff “pleads factual content that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678.

        B. Qualified Immunity Claims

        To determine whether qualified immunity applies, we use a two-step analysis:
“1) viewing the facts in the light most favorable to the plaintiff, we determine whether the
allegations give rise to a constitutional violation; and 2) we assess whether the right was clearly
established at the time of the incident.” Burgess v. Fischer, 735 F.3d 462, 472 (6th Cir. 2013);
see also Saucier v. Katz, 533 U.S. 194, 201 (2001). We address the claims of excessive force
and the claim of a failure to train in turn.

        1. Excessive Force

        Plaintiffs’ complaint more than sufficiently alleges conduct by Schmeltz and Gray that
violated Benton’s constitutional right to be free of excessive force. The complaint raised claims
under “the Fourth, Eighth, and/or Fourteenth Amendments,” but on appeal all parties agree that
Nos. 14-3134/3136/3137            Coley, et al. v. Lucas Cnty., et al.               Page 7

the Fourteenth Amendment governs Plaintiffs’ claims because he was a pretrial detainee at the
time of his injury and death.

       Excessive force claims can be resolved under the Fourth, Eighth and Fourteenth
Amendments—the applicable amendment depends on the plaintiff’s status at the time of the
incident: a free citizen in the process of being arrested or seized; a convicted prisoner; or
someone in “gray area[s]” around the two. Burgess, 735 F.3d at 472; Phelps v. Coy, 286 F.3d
295, 299 (6th Cir. 2002). When a free citizen claims that a government actor used excessive
force during the process of an arrest, seizure, or investigatory stop, we perform a Fourth
Amendment inquiry into what was objectively “reasonable” under the circumstances. Graham v.
Connor, 490 U.S. 386, 396 (1989); Lanman v. Hinson, 529 F.3d 673, 680 (6th Cir. 2008). These
Fourth Amendment protections extend through police booking until the completion of a probable
cause hearing. Aldini v. Johnson, 609 F.3d 858, 866-67 (6th Cir. 2010). When convicted
prisoners bring claims of excessive force, we turn to the Eighth Amendment, which forbids the
“unnecessary and wanton infliction of pain” that constitutes “cruel and unusual punishment,” and
specifically conduct that is malicious and sadistic. Hudson v. McMillian, 503 U.S. 1, 5, 7 (1992)
(quoting Whitley v. Albers, 475 U.S. 312, 319 (1986)); United States v. Budd, 496 F.3d 517, 531-
32 (6th Cir. 2007). To violate the Fourteenth Amendment rights of free citizens not subject to
search or seizure, the conduct of law enforcement officials must “shock[] the conscience,”
whether it be “malicious and sadistic” behavior in the context of a “fluid” and “dangerous”
situation, or “deliberate indifference” when there is “reasonable opportunity to deliberate” before
taking action. Darrah v. City of Oak Park, 255 F.3d 301, 306 (6th Cir. 2001) (internal quotation
marks omitted); Cnty. of Sacramento v. Lewis, 523 U.S. 833, 846-53 (1998).

       Until very recently, it was unclear which standard applied to excessive force claims
brought by pretrial detainees. The Supreme Court has recently clarified, however, that when
assessing pretrial detainees’ excessive force claims we must inquire into whether the plaintiff
shows “that the force purposely or knowingly used against him was objectively unreasonable.”
Kingsley v. Hendrickson, 135 S. Ct. 2466, 2473 (2015). The inquiry is highly fact-dependent,
and must take into account the “perspective of a reasonable officer on the scene, including what
the officer knew at the time, not with the 20/20 vision of hindsight.” Id. It should also account
Nos. 14-3134/3136/3137            Coley, et al. v. Lucas Cnty., et al.                Page 8

for “the ‘legitimate interests that stem from [the government’s] need to manage the facility in
which the individual is detained,’” id., and defer when appropriate to “‘policies and practices that
in th[e] judgment’ of jail officials ‘are needed to preserve internal order and discipline and to
maintain institutional security.’” Id. (quoting Bell v. Wolfish, 441 U.S. 520, 540, 547 (1979)).
The Court further instructs:

       Considerations such as the following may bear on the reasonableness or
       unreasonableness of the force used: the relationship between the need for the use
       of force and the amount of force used; the extent of the plaintiff’s injury; any
       effort made by the officer to temper or to limit the amount of force; the severity of
       the security problem at issue; the threat reasonably perceived by the officer; and
       whether the plaintiff was actively resisting.

Id. This list is not exclusive. Kingsley also reaffirms that pretrial detainees cannot be subjected
to “the use of excessive force that amounts to punishment,” id. (quoting Graham, 490 U.S. at
395 n.10) precisely because they “cannot be punished at all,” id. at 2475.

       In light of this Fourteenth Amendment standard and the facts alleged in the complaint,
Plaintiffs’ excessive force claims should proceed. The alleged conduct of Schmeltz and Gray
was knowing or purposeful and “objectively unreasonable,” and each used force that
“amount[ed] to punishment” of Benton.          Id. at 2473.      Taking into account all of the
circumstances of that day, including the legitimate interests of law enforcement in preserving
order and discipline, the allegations that Schmeltz and Gray inflicted gratuitous pain on Benton
while he was handcuffed, culminating in his death, establish valid claims that both officers
violated Benton’s Fourteenth Amendment rights. We review the claims as to each defendant
separately.

       a. Officer Jay M. Schmeltz

       Plaintiffs plausibly allege that Schmeltz violated Benton’s constitutional right to be free
from excessive force. We have long recognized that a spontaneous assault by a prison guard on
an inmate is grounds for an Eighth Amendment excessive force claim. Pelfrey v. Chambers,
43 F.3d 1034, 1037 (6th Cir. 1995); Moore v. Holbrook, 2 F.3d 697, 700-01 (6th Cir. 1993)
(holding that an inmate’s allegations that he was handcuffed in his cell and then beaten by prison
guards would constitute a valid Eighth Amendment claim). Similarly, where an arrestee poses
Nos. 14-3134/3136/3137             Coley, et al. v. Lucas Cnty., et al.                Page 9

no threat to others and is not trying to escape, an “unprovoked and unnecessary blow” violates
the Fourth Amendment. McDowell v. Rogers, 863 F.2d 1302, 1307 (6th Cir. 1988). We have
held that throwing an unresisting, handcuffed arrestee to the floor and subsequently banging his
head against the floor constitutes excessive force. Phelps v. Coy, 286 F.3d 295, 301-02 (6th Cir.
2002); Dugan v. Brooks, 818 F.2d 513, 516-17 (6th Cir. 1987) (holding that spontaneously
striking an arrestee on the head, knocking him to the floor and causing serious injury, would
violate his Fourth Amendment rights); Adams v. Metiva, 31 F.3d 375, 385 (6th Cir. 1994)
(holding that continuing to spray mace in the face of an incapacitated arrestee would constitute
excessive force).

       Because the Fourteenth Amendment, like the Fourth Amendment, must look to whether
the force used was objectively unreasonable, the inquiry in both contexts focuses on the force
itself rather than the injury. We have long held that a plaintiff may “allege use of excessive force
even where the physical contact between the parties did not leave excessive marks or cause
extensive physical damage.” Ingram v. City of Columbus, 185 F.3d 579, 597 (6th Cir. 1999).
“[T]he ‘extent of the injury inflicted’ is not ‘crucial to an analysis of a claim for excessive force
in violation of the Fourth Amendment.’” Morrison v. Bd. of Tr. of Green Twp., 583 F.3d 394,
407 (6th Cir. 2009) (quoting Baskin v. Smith, 50 F. App’x 731, 737 n.2 (6th Cir. 2002)). We
look instead to whether “gratuitous violence” has been inflicted. Pigram ex rel. Pigram v.
Chaudoin, 199 F. App’x 509, 513 (6th Cir. 2006) (citing Phelps, 286 F.3d at 302). Even so,
“[n]ot every push or shove, even if it may later seem unnecessary in the peace of a judge’s
chambers, violates the Fourth Amendment,” and the same principle applies to the Fourteenth
Amendment. Graham, 490 U.S. at 396.

       Schmeltz’s shove of Benton—who was handcuffed, in a belly chain and leg irons—so
that he fell and hit the wall and cement floor, violated Benton’s rights under the Fourteenth
Amendment. Schmeltz argues that Plaintiffs did not allege sufficient injury, but the complaint
alleges that the shove caused him to fall “striking his head on the wall and falling straight to the
floor,” “unable in any way to break his fall.” Moreover, we look primarily to whether gratuitous
force was applied. Such force is clearly alleged here: without provocation, Schmeltz shoved the
fully restrained Benton hard enough that he fell straight down onto cement, powerless to help
Nos. 14-3134/3136/3137            Coley, et al. v. Lucas Cnty., et al.              Page 10

himself. Schmeltz’s argument that he was acting in a good faith effort to restore discipline rings
hollow as nothing in the facts alleged suggests a loss of discipline or order at the time the shove
occurred. On the contrary, the complaint suggests that Benton was hardly in any condition to
cause a disruption, having recently been treated for seizures and then beaten and maced by Lucas
County employees—including Schmeltz—at the hospital, from which he was brought to the jail
in a wheelchair, fully restrained and subdued. Plaintiffs also allege that Schmeltz’s action was
borne of his “frustration” with Benton’s prior resistant behavior in the hospital, leading to a
reasonable inference that the shove was the kind of gratuitous punishment that the Fourteenth
Amendment forbids.

       Having determined that Schmeltz violated Benton’s constitutional rights, we now turn to
whether the law regarding the use of gratuitous force on a restrained detainee is clearly
established. To satisfy this second prong of the qualified immunity analysis, “[t]he contours of
the right must be sufficiently clear that a reasonable official would understand that what he is
doing violates that right.” Clemente v. Vaslo, 679 F.3d 482, 490 (6th Cir. 2012) (quoting
Anderson v. Creighton, 483 U.S. 635, 640 (1987)). The key inquiry is whether a defendant
claiming qualified immunity “was on notice that his alleged actions were unconstitutional.”
United Pet Supply, Inc. v. City of Chattanooga, 768 F.3d 464, 485 (6th Cir. 2014) (quoting
Grawey v. Drury, 567 F.3d 302, 313 (6th Cir. 2009)). The inquiry “must be undertaken in light
of the specific context of the case, not as a broad general proposition.” Clemente, 679 F.3d at
490 (quoting Brosseau v. Haugen, 543 U.S. 194, 198 (2004)). We look first to Supreme Court
decisions, then Sixth Circuit case law in order to determine if the right claimed was
clearly established when the events occurred. Clemente, 679 F.3d at 490. The plaintiff “has the
burden of showing that a right is clearly established,” while the defendant “carries the burden of
showing that the challenged act was objectively reasonable in light of the law existing at the
time.” Everson v. Leis, 556 F.3d 484, 494 (6th Cir. 2009).

       At the time of the incident, pretrial detainees had a clearly established right not to be
gratuitously assaulted while fully restrained and subdued. See Pelfrey, 43 F.3d at 1037. Under
the Fourteenth, Fourth, or Eighth Amendments, assaults on subdued, restrained and nonresisting
detainees, arrestees, or convicted prisoners are impermissible. Id.; Phelps, 286 F.3d at 301-02
Nos. 14-3134/3136/3137            Coley, et al. v. Lucas Cnty., et al.                Page 11

(citing cases). The facts alleged show that Schmeltz assaulted the fully restrained Benton so that
he fell and hit his head on the cement floor. Schmeltz then attempted to cover up the assault by
filing false reports and lying to federal investigators after Benton’s death.         These actions
reasonably lead us to conclude that Schmeltz violated clearly established law and was “on notice
that his alleged actions were unconstitutional.” United Pet Supply, Inc., 768 F.3d at 485.
Schmeltz’s argument that his actions did not violate clearly established law fails.

       b. Sergeant John E. Gray

       Plaintiffs have also plausibly alleged that Gray violated Benton’s constitutional rights.
The use of a chokehold on an unresisting—and even an initially resistant—detainee violates the
Fourteenth Amendment. Valencia v. Wiggins, 981 F.2d 1440, 1447 (5th Cir. 1993). It is a
constitutional violation for law enforcement officials to use violent physical force “totally
without penological justification.” Hope v. Pelzer, 536 U.S. 730, 737 (2002) (quoting Rhodes v.
Chapman, 452 U.S. 337, 346 (1981)). A chokehold rendering an arrestee unconscious and
causing his death constitutes excessive force under Fourth Amendment standards. United States
v. Livoti, 196 F.3d 322, 327 (2d Cir. 1999); Papp v. Snyder, 81 F. Supp. 2d 852, 857 (N.D. Ohio
2000) (holding that “[n]o reasonable officer would use a choke hold and a carotid sleeper hold on
a suspect who is both handcuffed and restrained by four other individuals”); see also Haynes v.
Marshall, 887 F.2d 700, 703 (6th Cir. 1989) (holding that qualified immunity was clearly
inappropriate where prison officials beat a disruptive inmate in need of anti-psychotic medication
and left him to die).

       Gray’s actions violated Benton’s Fourteenth Amendment rights. Having had time to
consider his options while escorting Benton to the medical cells, and while attempting to remove
Benton’s multiple restraints, Gray chose to act in a manner that Plaintiffs plausibly allege was
the product of frustration and anger, designed to punish and cause harm rather than a good faith
effort to maintain discipline.    Although Benton admittedly began to “squirm around” and
struggle, at the point Gray choked him Benton had been placed on the bed, handcuffed to it, and
was surrounded by multiple officers. In that situation, force as extreme as a chokehold was
excessive and impermissible, and by the point Gray heard Benton choke and gurgle and another
officer urged Gray to release the chokehold, Gray’s conduct was clearly objectively
Nos. 14-3134/3136/3137               Coley, et al. v. Lucas Cnty., et al.             Page 12

unreasonable. Gray’s actions after the fact—telling other officers to leave the medical cell after
Benton was rendered unconscious and his restraints removed, failing to seek medical help, and
refusing to mention his use of a chokehold on incident reports—also lead to the inference that
Gray was aware he had violated the law and sought to avoid liability. Where, as here, a law
enforcement official inflicts pain and punishment—even on a resistant detainee—to the point of
death and then leaves that individual to die, he violates that detainee’s constitutional rights. See
Haynes, 887 F.2d at 703.

          Having determined that Gray violated Benton’s constitutional rights, we turn again to
whether the right in question—to be free from deadly physical force such as a chokehold while
fully restrained—was clearly established, providing Gray notice that “what he [was] doing
violate[d] that right.” Clemente, 679 F.3d at 490 (6th Cir. 2012) (quoting Anderson v. Creighton,
483 U.S. 635, 640 (1987)). Our cases make it abundantly clear that it is constitutionally
impermissible to abuse a shackled prisoner to the point of death and then leave him to die in his
cell. Haynes, 887 F.2d at 703. Chokeholds are objectively unreasonable where an individual is
already restrained or there is no danger to others. Livoti, 196 F.3d at 327; Papp, 81 F. Supp. 2d
at 857.

          Gray’s actions as described in the complaint violated clearly established law: Gray put
Benton in a chokehold and continued to choke him even after Gray heard him gurgling and
another officer told Gray to stop, and Gray left Benton in his cell without medical care. Gray’s
efforts to hide evidence of his actions, by filing false reports and lying to federal investigators,
reasonably lead to the conclusion that he knew he had violated the law. In short, like Schmeltz,
Gray behaved like someone who “was on notice that his alleged actions were unconstitutional.”
United Pet Supply, Inc., 768 F.3d at 485. Gray’s argument that his actions did not violate clearly
established law thus also fails.

          2. Failure to Train and Supervise

          Telb’s appeal of this § 1983 claim addresses only the allegation that he individually failed
to train and supervise his staff, particularly Schmeltz and Gray. Telb argues that Schmeltz and
Gray satisfy both prongs of the qualified immunity test—their actions did not violate Benton’s
constitutional right to be free from excessive force and the right claimed was not clearly
Nos. 14-3134/3136/3137              Coley, et al. v. Lucas Cnty., et al.            Page 13

established. Telb’s entire analysis is based on the argument that because Schmeltz and Gray are
eligible for qualified immunity for their actions, it necessarily follows that he, too, should be
eligible for qualified immunity regarding the failure to train and supervise claim. Because we
find that Schmeltz and Gray do not satisfy the requirements for qualified immunity, Telb’s
argument fails. We also review the claim against him directly.

        A § 1983 claim of personal liability for a failure to train and supervise differs from a
§ 1983 claim against a municipality for a failure to train and supervise. In order to establish
personal liability for a failure to train and supervise

        [t]here must be a showing that the supervisor encouraged the specific incident of
        misconduct or in some other way directly participated in it. At a minimum, a
        § 1983 plaintiff must show that a supervisory official at least implicitly
        authorized, approved or knowingly acquiesced in the unconstitutional conduct of
        the offending subordinate.

Taylor v. Michigan Dep’t of Corr., 69 F.3d 76, 81 (6th Cir. 1995) (emphasis in original) (quoting
Bradley v. Bellamy, 729 F.2d 416, 421 (6th Cir. 1984)).

        Plaintiffs allege that Telb had a duty to train and supervise employees of the Sheriff’s
Department to avoid the use of excessive force and to ensure that the medical needs of persons in
the Sheriff’s custody were met. They then allege that Telb failed to train and supervise staff
regarding the proper use of force and failed to investigate properly allegations of excessive force.
This failure to train and supervise specifically included a failure to train on “the use of a
chokehold and the injuries derived therefrom” which action resulted in Benton’s “injuries and
death.” Plaintiffs also allege that Telb had “full knowledge of the assault on Carlton Benton . . .
but nonetheless intentionally and deliberately made false statements to federal officials about
[his] knowledge of Defendant Schmeltz’s assault and Defendant Gray’s chokehold and the
deliberate failure to provide medical attention to Benton.” These allegations are sufficient to
show that Plaintiffs have established a valid claim under § 1983, insofar as they have shown that
Telb “at least implicitly authorized, approved or knowingly acquiesced in the unconstitutional
conduct of the offending subordinate” when he helped Schmeltz and Gray to cover up their
unconstitutional actions. Taylor, 69 F.3d at 81 (quoting Bradley, 729 F.2d at 421). Given
Schemltz and Gray’s constitutional violations as well as the sufficiency of Plaintiffs’ allegations
Nos. 14-3134/3136/3137            Coley, et al. v. Lucas Cnty., et al.             Page 14

in establishing Telb’s potential personal liability for his failure to train and supervise under
§ 1983, Telb has not shown entitlement to qualified immunity on this claim.

       C. Statutory Immunity for Ohio State Law Claims

       Finally, the complaint also alleged a number of state law claims against Schmeltz and
Gray—excessive force, failure to provide medical care, assault and battery, and wrongful
death—that are imputed to Telb by virtue of Ohio Rev. Code § 311.05. Telb challenges the
district court’s denial of statutory immunity to him for those claims.

       Claims brought against Telb in his official capacity are the equivalent of claims brought
against the county as a government entity. Chesher, 477 F.3d at 796-97. There is a three-tiered
analysis involved in determining whether a political subdivision is immune from liability under
Ohio law. Range v. Douglas, 763 F.3d 573, 582-83 (6th Cir. 2014) (citing Lambert v. Clancy,
927 N.E.2d 585, 588 (Ohio 2010)); Elston v. Howland Local Schs., 865 N.E.2d 845, 848 (Ohio
2007). First, the court must determine if an entity qualifies for the general grant of immunity
under Ohio Rev. Code § 2744.02: “a political subdivision is not liable in damages in a civil
action for injury, death, or loss to person or property allegedly caused by any act or omission of
the political subdivision or an employee of the political subdivision in connection with a
governmental or proprietary function.” Ohio Rev. Code Ann. § 2744.02(A)(1). Federal courts
have held that sheriffs and sheriff’s deputies are considered employees of the county, which is a
political subdivision of the state. Ohio Rev. Code Ann. § 2744.01(F); Sanford v. Cnty. of Lucas,
No. 3:07 CV 3588, 2009 WL 723227, at * 1, 8 (N.D. Ohio, Mar. 16, 2009) (citing cases).

       Second, the court must determine if any of the exceptions to immunity apply. Lambert,
927 N.E.2d at 588. The exceptions include injuries, death or losses caused by various forms of
negligence, or “when civil liability is expressly imposed upon the political subdivision by a
section of the Revised Code.” Ohio Rev. Code Ann. § 2744.02(B)(1)-(5).

       Third, if an exception applies, the court assesses whether any of the defenses to liability
listed in Ohio Rev. Code § 2744.03 apply, enabling immunity to be reinstated.           Lambert,
927 N.E.2d at 588. Whether an individual is personally liable is also assessed under Ohio
Revised Code § 2744.03(A)(6), which provides that an employee is personally immune from
Nos. 14-3134/3136/3137              Coley, et al. v. Lucas Cnty., et al.              Page 15

liability unless “(a) [t]he employee’s acts or omissions were manifestly outside the scope of the
employee’s employment or official responsibilities; (b) [t]he employee’s acts or omissions were
with malicious purpose, in bad faith, or in a wanton or reckless manner; [or] (c) [c]ivil liability is
expressly imposed upon the employee by a section of the Revised Code.” Id. (quoting Ohio
Rev. Code § 2744.03(A)(6)).

       The district court found that Plaintiffs pled facts sufficient to allege that Telb was liable
under a separate Ohio statute, Ohio Rev. Code § 311.05, and therefore the exception to immunity
stated under Ohio Rev. Code § 2744.02(B)(5) applies. Ohio Rev. Code § 311.05 provides that
“[t]he sheriff shall only be responsible for the neglect of duty or misconduct in office of any of
his deputies if he . . . ratifies the neglect of duty or misconduct in office of the deputy.”
“[R]atification can be shown by inaction or silence where the principal is fully informed of all of
the material facts to the agent’s action.” Amato v. Heinika Ltd., No. 84479, 2005 WL 110441, at
*1, 2 (Ohio Ct. App. Jan. 20, 2005). An individual has ratified an act if he is aware of the
agent’s act and “takes a position inconsistent with non-affirmance. . . .” Id. “Evidence of
tortious wrongdoing on the part of the deputies must be established before liability can be
imputed to the sheriff.” Smith v. Redecker, No. 08CA33, 2010 WL 541355, at *1, 10 (Ohio Ct.
App., Feb. 4, 2010) (per curiam).

       Telb argues that Plaintiffs’ state law claims fail because Plaintiffs did not restate the
pertinent factual allegations in the specific causes of action. Telb Br. at 29. But neither Iqbal
nor Twombly requires such a crabbed reading of a complaint—rather, the language in both
opinions refers repeatedly to the “complaint” in full. See Iqbal, 556 U.S. at 679-684; Twombly,
550 U.S. at 554-570. Moreover, under each cause of action, Plaintiffs included a statement by
which they “reincorporate[d] and reallege[d] preceding statements and allegations as if expressly
set forth herein.” The court’s function is to construe a complaint in order “to do justice,” Fed. R.
Civ. P. 8(e), and in doing so it must look to the complaint “as a whole” to see if it provides
“sufficient notice” of the claim. Moore v. City of Harriman, 272 F.3d 769, 773 (6th Cir. 2001).
See also Argueta v. U. S. Immigration & Customs Enforcement, 643 F.3d 60, 74 (3d Cir. 2011)
(“We also recognize that Iqbal made it clear that courts must determine whether the complaint as
a whole contains sufficient factual matter to state a facially plausible claim. . . .”) (emphasis
Nos. 14-3134/3136/3137             Coley, et al. v. Lucas Cnty., et al.              Page 16

added); Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322-23 (2007) (holding that
heightened pleading standards of the Private Securities Litigation Reform Act require courts to
“consider the complaint in its entirety” and examine “all of the facts alleged, taken collectively”).
For these reasons, we reject the argument that Telb constructs based on the structure of the
complaint.

       As discussed above, the complaint as a whole alleges facts sufficient to state claims that
Schmeltz and Gray engaged in “tortious wrongdoing”: specifically, “wrongful death” and
“assault and battery.” Redecker, 2010 WL 541355, at *10. Plaintiffs allege that Telb “had full
knowledge of the assault on [] Benton, which led to his death, but nonetheless intentionally and
deliberately made false statements to federal officials” concerning both Schmeltz’s shove of
Benton and Gray’s chokehold, as well as the failure to provide medical attention to Benton.
Plaintiffs allege Telb falsely denied to FBI officials that Gray used a chokehold on Benton. The
allegations of the complaint as a whole provide “fair notice” to Defendant not only of the “nature
of the claim, but also grounds on which the claim rests.” Twombly, 550 U.S. at 555 n.3 (internal
quotation marks omitted).

       Plaintiffs have thus alleged facts sufficient to state a claim that Telb “ratified” the
conduct of his subordinates and therefore is potentially officially liable under Ohio Revised Code
§ 311.05. For this same reason, Telb is also ineligible for any defense to personal liability
available under Ohio Rev. Code § 2744.03(A)(6)(c) (providing that an employee is personally
immune from liability unless “[c]ivil liability is expressly imposed upon the employee by a
section of the Revised Code”). Lambert, 927 N.E.2d at 588; Shoup v. Doyle, 974 F. Supp. 2d
1058, 1089-90 (S.D. Ohio 2013). In light of this finding, there is no need for the court to address
whether Plaintiffs alleged facts sufficient to state a claim that Telb’s conduct also amounted to
“bad faith.”

                                       III. CONCLUSION

       The facts alleged by Plaintiffs are more than sufficient to state claims that the conduct of
Schmeltz, Gray, and Telb violated Benton’s Fourteenth Amendment rights. At the time of the
events alleged in the complaint, those rights were clearly established. We therefore AFFIRM the
district court’s orders denying qualified immunity to Defendants Schmeltz, Gray, and Telb
Nos. 14-3134/3136/3137             Coley, et al. v. Lucas Cnty., et al.               Page 17

regarding Plaintiffs’ claims of excessive force and failure to train. We also AFFIRM the district
court’s orders denying statutory immunity under Ohio law to Telb. We remand the case to the
district court for expeditious handling in light of the delay entailed by these appeals.